      Case 3:19-cv-00126-MCR-HTC Document 66 Filed 08/04/20 Page 1 of 3
                                                                        Page 1 of 3


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CHRISTOPHER G. PARKER,

      Plaintiff,

v.                                            CASE NO. 3:19cv126-MCR-HTC

MARK T. ESPER,
SEC’Y OF DEFENSE,

     Defendant.
_____________________________/

                                  ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated April 17, 2020. ECF No. 62. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of Plaintiff’s objection. ECF No.

64.

      Having considered the Report and Recommendation, and Plaintiff’s

objection, I have determined that the Report and Recommendation should be

adopted.

      As the Magistrate Judge has noted, Plaintiff has failed to engage in any

substantive discovery, despite numerous court orders to do so, including twice
     Case 3:19-cv-00126-MCR-HTC Document 66 Filed 08/04/20 Page 2 of 3
                                                                           Page 2 of 3


missing his deposition. See ECF Nos. 47, 55, 59, 60. Further, Plaintiff has not

presented any evidence that might create a material fact in dispute, as required to

avoid summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-

48 (1986). Therefore, his objection is overruled.

      Regarding Plaintiff’s Request for Reconsideration on the Court overruling his

objection to the Magistrate’s denial of a request for counsel, ECF No. 64 at 3, the

Request is denied. The Court has discretion to revise or reconsider interlocutory

orders at any time before final judgment is entered. See Fed. R. Civ. P. 54(b); see

also Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1315 (11th Cir. 2000).

However, motions for reconsideration “may not be used to present the court with

arguments already heard and dismissed.” See Bryan v. Murphy, 246 F. Supp. 2d

1256, 1259 (N.D. Ga. 2003). A motion to reconsider will be granted only if there is

a change in controlling law, new evidence becomes available, or there is a “need to

correct clear error or manifest injustice.” Madura v. BAC Home Loans Servicing

L.P., 851 F. Supp. 2d 1291, 1296 (M.D. Fla. 2012) (quoting Fla. Coll. of Osteopathic

Med., Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla.

1998)).

      Plaintiff has now requested counsel six times and the Court has gone to great

lengths to explain why he is not receiving court appointed counsel. See ECF No. 63

at 2. No adequate grounds are stated for reconsideration.



Case No. 3:19cv126-MCR-HTC
     Case 3:19-cv-00126-MCR-HTC Document 66 Filed 08/04/20 Page 3 of 3
                                                                    Page 3 of 3




      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 62, is

adopted and incorporated by reference in this Order.

      2.    Defendants’ Motion for Summary Judgment, ECF No. 52, is

GRANTED, and the Supplemental Motion, ECF No. 60, is MOOT.

      3.    Parker’s Request for Reconsideration is DENIED.

      4.     The Clerk shall close the file.

      DONE AND ORDERED this 4th day of August 2020.




                                      M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:19cv126-MCR-HTC
